NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANTARI KASHAUN JACKSON,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1391
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 12, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph Bulone, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.